Citation Nr: 1815755	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  The propriety of a reduction for service-connected degenerative joint disease (DJD) of the thoracolumbar spine from 20 percent to 10 percent from March 7, 2013.

2.  Entitlement to an increased rating for service-connected DJD of the lumbar spine.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from August 1976 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reduced the assigned rating for service-connected DJD of the thoracolumbar spine to 10 percent, effective March 7, 2013.

Concerning the reduction, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether a veteran is entitled to an increase, but whether the reduction in rating was proper).  The Veteran in this case challenged the reduction of his disability rating for DJD of the thoracolumbar spine.  However, he has also repeatedly offered argument concerning the worsening severity of his back symptomatology.  See, e.g., the Veteran's notice of disagreement (NOD) dated January 2014, his VA Form 9 dated June 2014, and the Veteran's statement dated July 2014.  Accordingly, the Board has characterized the issues as including an increased rating claim.

The issue of entitlement to an increased rating for service-connected DJD of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was granted service connection for DJD of the thoracolumbar spine in a May 2012 rating decision; a 20 percent evaluation was assigned, effective January 6, 2011.

2.  In a November 2013 rating decision, the RO reduced the rating for service-connected DJD of the thoracolumbar spine to 10 percent, effective March 7, 2013.

3.  The record then available did not reflect that there had been improvement in the service-connected DJD of the thoracolumbar spine under the ordinary conditions of life and work.


CONCLUSION OF LAW

Restoration of a 20 percent disability rating for the Veteran's service-connected DJD of the thoracolumbar spine is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Propriety of the reduction

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.

Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. § 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Here, the Veteran contends that the reduction from 20 percent to 10 percent for his service-connected DJD of the thoracolumbar spine was not warranted.  He argues that the evaluation should be restored.  See, e.g., the NOD dated January 2014.

As an initial matter, the Board finds that the evidence does not indicate, and the Veteran does not contend, that the relevant notice requirements in effectuating the reduction have not been met in this case.  As pointed out by the RO in the November 2013 rating decision, the procedural requirements set forth in 38 C.F.R. § 3.105(e) regarding reduction in benefits (i.e. the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal; notification to the Veteran; and providing the Veteran 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level) do not apply in this case as its reduction did not affect his overall combined evaluation or monthly monetary amount.  See 38 C.F.R. § 3.105(e).

The question that remains is the substantive question of whether the reduction was proper.  In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

In a May 2012 rating decision, the Veteran was service-connected for DJD of the thoracolumbar spine and assigned a 20 percent evaluation, effective January 6, 2011.  In a November 2013 rating decision, the assigned rating was reduced to 10 percent, effective March 7, 2013.  As the 20 percent disability rating was not in effect for five years or more, the provisions of 38 C.F.R. § 3.344 do not apply.

In March 2013, the Veteran was afforded a VA examination to address his thoracolumbar spine symptomatology.  The examiner noted the Veteran's report of chronic back pain; he indicated that, at times, he was unable to bend over.  The Veteran endorsed flare-ups, which he described "as muscle spasms in the back all the time that make it hard for him to do anything or move around."  The following range of motion measurements were documented:  forward flexion to 75 degrees with pain, extension to 25 degrees with pain, right and left lateral flexion to 25 degrees with pain, and right and left lateral rotation to 25 degrees with pain.  There was no additional limitation of motion upon repetitive testing.  The examiner noted that there was no muscle atrophy present; deep tendon reflexes and sensory examinations were intact; and there was no evidence of radicular pain.  The Veteran reported that he relied upon the constant use of a back brace.  The examiner reported that the Veteran's thoracolumbar spine disability does impact his ability to work as to "pain, walking, and bending."  Despite the Veteran's description of pain on use with limited bending, the examiner reported that the Veteran did not experience functional loss and/or impairment of the thoracolumbar spine.  Similarly, although the Veteran specifically described muscle spasms of the thoracolumbar spine, the examiner indicated the opposite (finding that he did not have muscle spasms).  The examiner provided no explanation for his contradiction of the Veteran's described symptoms.

The findings of the March 2013 VA examiner formed the basis of the RO's decision to reduce the Veteran's disability rating from 20 percent to 10 percent.  However, the March 2013 VA examination report did not specifically address whether the Veteran's thoracolumbar spine symptomatology had improved since his prior VA examination in May 2012, and additionally failed to specify whether any such improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Moreover, the VA examiner failed to address symptomatology associated with the Veteran's identified flare-ups, did not explain his findings of no functional loss/impairment and no muscle spasms in spite of the Veteran's contentions to the contrary, and failed to adequately describe the impact of the thoracolumbar spine disability on the Veteran's ability to work.

As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  Although the March 2013 examination findings showed some improvement in the Veteran's range of motion as to forward flexion, the examiner did not fully contemplate all functional losses experienced by the Veteran, particularly those caused by episodes of flare-ups and muscle spasms, as well as the impact of the thoracolumbar spine disability on his ability to work.  As such, the Board cannot conclude that there had been improvement over the disability previously characterized by the 20 percent rating.

Consequently, the Board concludes that the record did not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The previously assigned 20 percent rating for the service-connected DJD of the thoracolumbar spine is therefore restored.  The appeal is allowed to that extent.  See 38 C.F.R. § 3.344.


ORDER

Reduction to a 10 percent rating for service-connected DJD of the thoracolumbar spine was improper; restoration of the 20 percent rating is granted.
REMAND

The Veteran contends that his thoracolumbar spine symptomatology is worse than is contemplated by the restored 20 percent evaluation.  See, e.g., the Veteran's statement dated December 2012.  After having considered the matter, and for reasons expressed below, the Board finds that the remaining issue on appeal - entitlement to a rating in excess of 20 percent for service-connected DJD of the thoracolumbar spine - must be remanded for further development.

A review of the Veteran's VA treatment records shows continuing treatment for his service-connected DJD and spondylosis of the thoracolumbar spine.  See, e.g., the VA treatment records dated June 2012.  However, only VA treatment records dating prior to December 2015 have been associated with the Veteran's VA claims file.  As such, upon remand, the AOJ should take appropriate steps to obtain any outstanding VA treatment records from December 2015.

The Board recognizes that the Veteran failed to appear for a VA examination of his thoracolumbar spine in March 2015.  Pursuant to 38 C.F.R. §  3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2017).

Nevertheless, as this matter is being remanded for additional evidentiary development, the Board finds that the Veteran be given one more opportunity to appear for a VA examination to address the current severity of his service-connected thoracolumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected DJD of the thoracolumbar spine.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must also address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

In rendering his/her findings, the examiner should identify any evidence of neurological manifestations due to the service-connected DJD of the thoracolumbar spine.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

In addition, the examiner should address the impact of the thoracolumbar spine disability upon the Veteran's industrial activities, including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


